CORRECTED ALLOWABILITY NOTICE
This action is in response to the amendment filed 16 November 2021. 
	Claims 21 – 29 and 31 – 39 are pending and have been examined; claims 30 and 40 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2022 has been considered by the examiner.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 29 and 31 – 39 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. §102 / §103
	The closest prior art of record includes Elhawary; Haytham et al. (U.S. 9,833,197), which discloses a system and method for monitoring safety and productivity of physical tasks; Dorcas; Dean (U.S 2014/0278828), which discloses a method and system for deriving productivity metrics from vehicle use; Steinmetz, Jay et al. (U.S 2005/0027466), which discloses a wireless collection of battery performance metrics system, method, and computer program product; LaReau; Ryan J. et al. (U.S 10,467,565), which discloses a system and method for workplace management; Zahnow; Myron Frederick (U.S 2014/0025785), which discloses a system, apparatus and method for activity guidance and monitoring; Kreuzkamp; Douglas Paul et al. (U.S 2014/0278638), which discloses a workforce productivity tool; Ehrler; Stefan et al. (U.S 8,869,053), which discloses an organizer for managing employee time and attendance; and Roman; Anthony C. (U.S 2015/0295877), which discloses an automated user task management.
	However, with respect to exemplary independent claim 21, none of the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least capturing a set of data comprising attendance data and timekeeping data for a first plurality of workers; capturing a set of data identifying work performed by a second plurality of workers; capturing a set of work data related to a third plurality of workers; receiving a first request for monitoring logistics from a user device based on specific search criteria, wherein the specific search criteria includes a first parameter; consolidating the captured data for one or more of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 9am-530pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683